Citation Nr: 1741036	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  07-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial extraschedular evaluation for DJD of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for DJD of both knees and assigned separate 10 percent disability ratings.

During the pendency of the appeal, in a July 2007 rating decision, the RO increased the disability evaluation assigned for each knee to 20 percent.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

In August 2009, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a March 2011 supplemental statement of the case (SSOC).

In a May 2011 decision, the Board assigned additional separate disability ratings of 10 percent for lateral instability of both the right and left knee.  In this decision the Board also denied entitlement to initial separate schedular evaluations in excess of 20 percent for DJD of the right and left knee.  The Board remanded the issues of entitlement to an initial extraschedular evaluation for bilateral knee disabilities and a TDIU.  In a June 2011 rating decision, the AMC implemented the grant with an evaluation of 10 percent for lateral instability of the right and left knee, respectively, effective May 16, 2005.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The schedular criteria reasonably describe and contemplate the level of severity and symptomatology of the Veteran's bilateral knee disability.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial extraschedular evaluation for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (b)(1) (2015).

2.  The criteria for an initial extraschedular evaluation for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (b)(1) (2015).

3.  The criteria for entitlement to a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Evidence

The Veteran was afforded a VA examination in November 2005.  He complained of locking in his knees, in particular when walking up stairs as well as daily pain and stiffness with prolonged sitting, and worsening of symptoms when in cold, rainy weather.  He stated that he could not climb ladders while carrying heavy objects or jog.  He used medication for treatment.

Upon physical examination, the VA examiner noted that the Veteran evidenced a "somewhat stiff, broad-based gait."  Range of motion testing revealed forward flexion of the right knee up to 95 degrees and 115 degrees on the left knee with pain considered, and neutral extension bilaterally.  The examiner reported that there was no decreased range of motion, fatigue, weakness, incoordination, or lack of endurance after repetitive motion.  An X-ray report revealed an impression of suspect subcutaneous foreign body on the left knee and symmetric arthritic changes otherwise described.

Treatment records from the Wright-Patterson Air Force Base Medical Center document treatment for the Veteran's bilateral knee disabilities on numerous occasions.  A treatment record dated in April 2005 noted flexion of the left knee up to 90 degrees and extension to zero degrees as well as the Veteran's complaints of difficulty standing, walking, and using stairs due to bilateral knee pain.  However, another treatment record dated in April 2005 documented range of motion testing of 8 degrees extension and 59 degrees flexion in the right knee, and zero degrees extension and 125 degrees flexion in the left knee.  An MRI report dated in April 2005 indicated mild to moderate joint effusion; bone bruise in the medial femoral condyle and proximal tibia; small full thickness chondral and subchondral erosion in the medial aspect of the lateral femoral condyle; and subchondral bone cyst and myxoid degeneration in the posterior horn of the medial meniscus.  A January 2006 record indicated "full range of motion with flexion and extension..."  Range of motion testing in July 2006 revealed flexion of 130 degrees in the left knee and 110 degrees in the right knee as well as extension of zero degrees in both knees.  Moreover, range of motion testing in May 2007 showed flexion of 115 degrees in the right knee and 120 degrees in the left knee and zero degrees extension in both knees.  A July 2007 record noted "decreased [range of motion] at knees..."  A September 2008 record showed range of motion of 5 degrees extension and 110 degrees flexion in the left knee.  X-ray findings in January 2007 and September 2008 showed an impression of mild degenerative changes, mainly involving the medial compartment.

The Veteran was provided a VA examination in November 2009.  He continued his complaints of instability, pain, swelling, and stiffness in his knees; although he stated that he walked two miles every day with his wife for exercise.  He stated that the knees ached and bothered him on a constant basis with occasional sharp pain, and he experienced flare-ups once or twice per month.  He remained independent in his activities of daily living to include eating, grooming, bathing, toileting, dressing, and driving.  He did not participate in a significant amount of recreation, although he volunteered at his local YMCA and did water exercises and aerobics three times a week.  He also indicated that he received injections in his knees for treatment.

Upon physical examination, the VA examiner noted that the Veteran's gait was somewhat antalgic, although he showed no limb length discrepancies.  The Veteran was in mild varus alignment which appeared to be physiologic, and on palpation he had tenderness of both the medial and lateral joint lines bilaterally.  He showed no posterior tenderness, although he had some mild tenderness over the medial facet of the patella bilaterally.  Range of motion testing revealed flexion of 90 degrees in the left knee and 110 degrees in the right knee as well as extension of zero degrees in both knees with pain considered and flexion of 105 degrees in the left knee and 120 degrees in the right without consideration of pain.  The examiner noted that the Veteran had pain at the extreme of the flexion in his range of motion, and when he passively increased this from the limit of active motion to 105 degrees on the left and 120 degrees on the right, there was pain throughout that extended range of motion.  Further, the Veteran's knees were stable to both varus and valgus stress at neutral and 30 degrees.  He had a negative anterior and posterior drawer and negative Lachman's.  The Veteran did not have enough flexion in his knees to elicit a true McMurray sign, although flexion with forced valgus in internal rotation caused pain at the medial joint line bilaterally.  The examiner also reported that he attempted to conduct repetitive motion testing.  However, the Veteran was essentially unable to do so and therefore seated flexion and extension of his knees were conducted instead.  The Veteran was able to maintain his range of motion without fatigue, weakness, lack of endurance, or incoordination.  Moreover, there was no decrease in range of motion.  An X-ray report revealed an impression of tricompartmental arthritis.

The Veteran was afforded a VA medical examination in June 2011 to determine whether his service-connected bilateral knee disabilities prevented him from securing and following a substantially gainful occupation.  The VA examiner opined that the Veteran would be unable to maintain gainful employment consistent with his skill set in administrative, tradesman, or manual labor type of job based on service-connected disability of the bilateral knees.

In April 2014, the Veteran underwent a VA examination to determine the current severity of his service-connected back disability and hand condition.  The VA examiner noted that there was no loss of function, fatigability, strength, or weakness.  The examiner further reported that the Veteran's hand, thumb, or forefinger conditions did not impact his ability to work.  The VA examiner also noted that the Veteran's thoracolumbar spine condition did not impact his ability to work.

The Veteran was afforded a VA examination in December 2016.  The Veteran reported that his condition had not gotten any better or any worse.  He stated that he took a lot of pain medications every day.  He reported constant, stabbing pain.  He also reported occasional swelling towards the end of the day.  He reported his right leg would not lift him and he used a cane and a hand rail for ambulation.

Upon physical examination, range of motion testing revealed flexion of 90 degrees in the right knee and 110 degrees in the left knee as well as extension of zero degrees in both knees with consideration of pain.  No crepitus was noted.  The examiner noted that the Veteran had pain at the extreme flexion in his range of motion.  The examiner noted mild medial joint line tenderness of the right knee and moderate medial joint line tenderness of the left knee.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time; however, the examination was not performed under these parameters.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Muscle strength testing of the right knee revealed a 4/5 on a 5/5 scale with a 4 equating to active movement against some resistance for flexion and extension, indicating a reduction in muscle strength.  Muscle strength testing of the left knee revealed normal results with no reduction in muscle strength.  No atrophy was noted.  No ankylosis was noted.  Joint stability testing revealed a history of slight lateral instability of the left and right knee.  Current testing indicated normal results with no joint instability.  The examiner noted the positive response was indicated due to the Veteran's history and there is lack of sufficient objective clinical evidence on current examination to establish bilateral lateral instability.  The examiner noted the Veteran used a cane on a regular basis for ambulation.  X-ray results revealed mild tricompartmental degenerative joint disease.  The VA examiner opined that the Veteran's bilateral knee joint arthritis was less likely than not proximately due to or the result of the Veteran's service-connected lateral instability, bilateral knee.  The examiner noted that there is a lack of sufficient clinical evidence to establish any lateral knee instability of either knee on the current examination; the diagnosis is rendered "per history only."  The examiner further noted that osteoarthritis (OA) is not a progression of the service connected lateral instability.  The onset of the current knee symptoms had onset after a non-service related fall in 2004 at which time the Veteran was injured after falling from a truck.  The examiner noted that internal derangement of the left knee occurred as a result of that injury, not to service.  The examiner noted that he could not ascertain as to whether or not the original diagnosis was made in error because there is evidence of ligament damage by MRI of records.  The examiner noted that he can, however, make comment on the fact that the medical record review did not affirm a knee instability condition related to the Veteran's active military service.  The examiner noted that the Veteran's STRs revealed a normal knee examination and a negative response, by the Veteran, to the question of any knee abnormalities at the time of separation.  The examiner noted that the General Medical Examination dated July 28, 1992, which was used to identify conditions present within one year of separation, found no diagnosable knee conditions and actually documented full range of motion of all weight bearing joints.  The examiner further noted that medical record evidence established the onset of the current knee conditions in 2004, 12 years after separation from active military service.  The examiner opined that the bilateral knee joint arthritis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.

III.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321 (b)(1) (2016).

As noted in the introduction, in May 2011, the Board, in pertinent part, assigned separate disability ratings of 10 percent for lateral instability of both the right and left knee, and denied evaluations in excess of 20 percent for DJD of each knee.  In a June 2011 rating decision, the AMC implemented the grant with an evaluation of 10 percent for lateral instability of the right and left knee, respectively, effective May 16, 2005.  There is no record that the Veteran appealed the Board's May 2011 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issue decided therein is final.  The Board, however, remanded the issue of whether entitlement to an extraschedular rating was warranted for bilateral knee disabilities and entitlement to a TDIU.

The Board considered whether the Veteran's bilateral knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, flare-ups, his bilateral knee disability is characterized by pain, minimal limitation of motion, and no more than slight instability; the evidence does not show limitation of extension greater than 15 degrees; limitation of flexion 30 degrees or less; ankylosis; or impairment of the tibia and fibula manifested by malunion of the tibia and fibula.  For this reason, the Veteran has been assigned a 20 percent rating for DJD of the left and right knee, respectively, and a separate 10 percent rating for lateral instability of the left and right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 [arthritis-limitation of flexion] and 5257.

With regard to the first step of the Thun analysis, the Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology in terms of his bilateral knee disability.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence, such as greater levels of instability (Diagnostic Code 5257), more severely limited motion (Diagnostic Codes 5260, 5261), ankylosis (Diagnostic Code 5256), symptoms due to impairment of the semilunar cartilage (Diagnostic Codes 5258, 5259), and additional functional impairment due to the factors outlined in the Rating Schedule such as pain, weakness, fatigability, or incoordination.  See, e.g., 38 C.F.R. § 4.40, 4.45, 4.59 (2016); see also, DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the bilateral knee disability is not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

While the Veteran has had outpatient treatment and care for his symptoms, the record shows no frequent periods of hospitalization due to the bilateral knee disability.  As for marked interference with employment, while the Veteran's limited motion in the knees was noted as affecting his employment on the June 2011 VA examination, overall the evidence as a whole does not demonstrate marked interference with employment due to his bilateral knees while he was working.  A December 2016 VA examination report noted that the Veteran stopped working at his last employment because he retired from the U.S. Air Force although on examination in November 2009 he reported that he retired from his last employment as a maintenance man due to his service-connected bilateral knee disability.  However, the December 2016 VA examination report also noted that the Veteran's service-connected conditions, in combination with the DJD, bilateral knees, would not alter the currently stated functionality in either a sedentary or physically demanding occupational environment.  The VA examination report further noted that the clinical findings related to the Veteran's lumbosacral strain condition (worsening with lifting/twisting wrong/standing for greater than 40 minutes, climbing ladders or stairs or bending over) in combination with the knee DJD, would accentuate the inability of the Veteran to perform duties such as protracted standing, heavy lifting, climbing/ascending stairs and/or ladders that may be required for physically demanding work/occupational duties.  However, because the documented alleviating factors for the lumbar strain condition (inactivity, rest, sitting, applied heat and nonsteroidal anti-inflammatory drugs (NSAIDs) as needed) would actually help in a sedentary occupational environment, this condition would also allow the Veteran, in combination with the knee DJD condition, to engage in sedentary occupational tasks; sitting/keying/minimal ambulation for example.

While the Veteran's bilateral knee disability has had a significant effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 20 percent ratings assigned for the left and right knee DJD along with the separate 10 percent ratings for lateral instability of both knees is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he experiences as a result of bilateral knee disability are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability rating assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected symptomatology that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321 (b)(1) for the Veteran's bilateral knee disability is not warranted.

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

Here, the Veteran is service connected for bilateral knee degenerative joint disease at 20 percent for each knee, bilateral lateral instability of the knees at 10 percent for each knee, lumbosacral strain at 10 percent, a fracture to the thumb at 0 percent, a fracture of the left forefinger at 0 percent, and hemorrhoids at 0 percent.  The Veteran's combined disability rating for his service-connected disabilities is 60 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral knee degenerative joint disease, bilateral lateral instability of the knees, lumbosacral strain, a fracture to the thumb, a fracture of the left forefinger, and hemorrhoids.

In a June 2006 VA Vocational Rehabilitation file, it was noted that the Veteran was unemployed, but there was no serious employment handicap.

On VA examination in November 2009, the examiner noted that the Veteran worked in engineering while in the Air Force and that his jobs while on active duty consisted on carpentry, plumbing, and electrical.  The examiner noted that the Veteran was essentially a general contractor throughout his Air Force career.  The Veteran also reported that he retired in 2005 and that he worked for the city in building maintenance and that his job duties included carpentry, plumbing, heating, air conditioning, roofing, and siding.  He stated he was forced to stop working because he physically could not do it anymore due to knee pain.  Several post-service knee injuries were noted as well as arthroscopy.  He was also noted to volunteer at his local VMCA and did water exercise and aerobics three times per week.  The Veteran reported that if it were not for his knees he would have loved to have continued in his prior employment.

The AOJ obtained a VA medical opinion in June 2011 to determine whether the Veteran's service-connected bilateral knee disabilities prevented him from securing and following a substantially gainful occupation.  The examiner opined that the Veteran would be unable to maintain gainful employment consistent with his skill set in administrative, tradesman, or manual labor type of job based on service-connected disability of the bilateral knees.

The Veteran underwent a VA examination in April 2014 to determine whether his service-connected back, thumb and forefinger fracture had worsened in severity.  There was no loss of function, fatigability, strength, or weakness reported.  The examiner reported that the Veteran's hand, thumb, or finger conditions did not impact his ability to work.  The VA examiner also noted that the Veteran's thoracolumbar spine condition did not impact his ability to work.

In December 2016, the Veteran underwent a VA examination for a TDIU.  The Veteran worked as a structural technician for seventeen years in the U.S. Air Force.  The Veteran retired in 1992 with no physical limitation of his usual occupation doing manual labor.  The Veteran had been unemployed since retirement from military service although as noted above, the Veteran apparently was employed through 2005.  The VA examiner found that the additional service-connected conditions (loss of motion of the index finger, hemorrhoids, loss of motion of the thumb, lumbosacral strain) in addition to the knee DJD conditions, would not alter the current clinical pattern of the DJD and thus not impact and/or change the currently stated functionality in either a sedentary or physically demanding occupational environment.  The examiner further noted that there was no currently diagnosed lateral instability of either knee shown on the current examination.  The examiner reported that these clinical findings, in combination with the knee DJD, would accentuate the Veteran's inability to perform duties such as protracted standing, walking, heavy lifting, climbing/ascending stairs and or ladders that may be required for physically demanding work/occupational duties.  However, because the documented alleviating factors for the lumbosacral strain condition, would actually help in a sedentary occupational environment, this condition would also allow the Veteran, in combination with the knee DJD condition, to engage in sedentary occupational task; sitting/keying/minimal ambulation for example.

The Veteran has a high school diploma and worked for 35 years in construction.  The Veteran has been retired since 1992 although again, it is noted that he worked until 2005 in maintenance.  In a January 2007 statement, the Veteran reported that he had worked in construction for the past 35 years.  During his December 2016 examination he did not report employment after his retirement from the military where he worked as a structural technician until 1992.  During his June 2011 VA examination, the VA examiner found that the Veteran's service-connected bilateral knee disabilities prevented him from securing and following a substantially gainful occupation.  The examiner opined that the Veteran would be unable to maintain gainful employment consistent with his skill set in administrative, tradesman, or manual labor type of job based on service-connected disability of the bilateral knees.  However, during his April 2014 VA examination, the VA physician opined that the Veteran's hand, thumb, forefinger, and thoracolumbar spine conditions did not impact his ability to work.  Thereafter, during his December 2016 VA examination, the VA physician found that the additional service-connected conditions (loss of motion of the index finger, hemorrhoids, loss of motion of the thumb, lumbosacral strain, and lateral instability) in addition to the knee DJD conditions, would not alter the current clinical pattern of the DJD and thus not impact and/or change the currently stated functionality in either a sedentary or physically demanding occupational environment.  The examiner further noted that there was no currently diagnosed lateral instability of either knee shown on the current examination.  The examiner reported that these clinical findings, in combination with the knee DJD, would accentuate the Veteran's inability to perform duties such as protracted standing, walking, heavy lifting, climbing/ascending stairs and or ladders that may be required for physically demanding work/occupational duties.  However, because the documented alleviating factors for the lumbosacral strain condition, would actually help in a sedentary occupational environment, this condition would also allow the Veteran, in combination with the knee DJD condition, to engage in sedentary occupational tasks; sitting/keying/minimal ambulation for example.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  To the extent the Veteran's service-connected disabilities affect the Veteran's employment, the Board finds that the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  The Veteran reported that he stopped working in 2005 as a maintenance person due to his knees and inability to perform the physical duties of his employment, and the examiner in 2011 noted that the Veteran would be unable to work in such a job due to the demonstrated severity of the Veteran's knees at that time.  However, in reviewing the overall record, the Board does not find that the Veteran's service-connected bilateral knee condition would preclude all forms of gainful employment particularly with consideration of his education level and decades plus experience as a structural engineer.  Moreover, the other service-connected disabilities including the Veteran's low back, hand disabilities, and hemorrhoids, do not appear to impact the Veteran's employability in any significant way either singly or in combination with each other and the service-connected knee disabilities.  As to the Veteran's knees, and as noted by the 2016 VA examiner, the Veteran has moderate and moderately severe OA of the left and right knees, respectively, and his knee joint conditions would moderately impact his ability to kneel, squat, ascend stairs as could be the case in a physically demanding occupational environment.  The Veteran was noted, however, to be able to sit, and has flexion of both knees to at least 90 degrees; he has full extension as well.  The examiner thus, concluded that these findings were consistent with the Veteran's ability to fulfill duties that require mostly sitting, limited walking, no kneeling/squatting as duties in a sedentary occupational environment.  With respect to the Veteran's bilateral knee condition and other service-connected disabilities, particularly the low back, (as the other service-connected disabilities were noted to be clinically asymptomatic), the examiner stated that while the Veteran's back disability along with his bilateral knee disability do impact his ability to perform duties such a protracted standing, walking, heavy lifting, climbing/ascending stairs and/or ladders as required for physically demanding work, the documented alleviating factors (inactivity, rest, sitting, applied heat (twice weekly) and NSAIDS) for symptomatology associated with the Veteran's low back disability would be helpful in a sedentary occupational environment.  Thus, the 2016 examination is essentially consistent with the 2009 and 2011 medical evidence that the Veteran's bilateral knee disability has a significant impact on this ability to perform the duties of a physically demanding occupational.  However, these records along with the other extensive medical evidence of record does not reflect that the Veteran's service-connected disabilities would preclude all forms of gainful employment.  Therefore, the Board finds that referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b).

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial extraschedular evaluation in excess of 20 percent for DJD of the right knee is denied.

Entitlement to an initial extraschedular evaluation in excess of 20 percent for DJD of the left knee is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


